Exhibit (d)(1) AMENDED AND RESTATED INVESTMENT MANAGEMENT AGREEMENT AGREEMENT, dated as of June 1, 2006 and revised as of October 1, 2010, among DWS International Fund, Inc., a Maryland corporation (the “Corporation”), on its own behalf and on behalf of each of the Funds listed on Schedule I to this Agreement (each a “Fund” and together, the “Funds), and Deutsche Investment Management Americas Inc., a Delaware corporation (the “Adviser”), effective with respect to each Fund as of the date set out with respect to such Fund on Schedule I to this Agreement, as may be amended from time to time. WHEREAS, the Corporation is engaged in business as an open-end investment company registered under the Investment Company Act of 1940, as amended (the “Investment Company Act”); WHEREAS, the Corporation engages in the business of investing and reinvesting the assets of each Fund in accordance with the investment objectives, policies and restrictions specified in the currently effective Prospectus (the “Prospectus”) and Statement of Additional Information (the “SAI”) of each Fund included in the Corporation’s Registration Statement on Form N-1A, as amended from time to time (the “Registration Statement”), filed by the Corporation under the Investment Company Act and the Securities Act of 1933, as amended; WHEREAS, the Adviser is engaged principally in rendering investment management services and is registered as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”); WHEREAS, the Corporation desires to retain the Adviser to provide investment management services to each Fund on the terms set out in this Agreement, and the Adviser is willing to provide investment management services to each Fund on the terms set out in this Agreement; and WHEREAS, the Corporation and the Adviser desire to amend and restate the current Investment Management Agreement for each Fund, dated April 5, 2002 for DWS Emerging Markets Equity Fund, March 14, 2005 for DWS Europe Equity Fund, April 5, 2002 for DWS International Fund, April 5, 2002 for DWS Latin America Equity Fund and April 5, 2002 for DWS Pacific Opportunities Fund. NOW, THEREFORE, in consideration of the premises and the covenants contained in this Agreement, the Corporation, each Fund and the Adviser agree as follows: Appointment and Services. (a)The Corporation appoints the Adviser to act as investment manager to each Fund.The Adviser accepts its appointment and agrees to provide the services set out in this Agreement for the compensation set out in this Agreement. 1 (b)Subject to the terms of this Agreement, and the supervision of the Board of Directors, the Adviser will provide continuing investment management of the assets of each Fund in accordance with the investment objectives, policies and restrictions set forth in the Prospectus and SAI of the Fund; the applicable provisions of the Investment Company Act, the rules and regulations thereunder; the provisions of the Internal Revenue Code of 1986, as amended (the “Code”), relating to regulated investment companies and all rules and regulations thereunder; and all other applicable federal and state laws and regulations.In connection with the services provided under this Agreement, the Adviser will use best efforts to manage each Fund so that it will qualify as a regulated investment company under Subchapter M of the Code and regulations issued under the Code.The Adviser will also monitor, to the extent not monitored by the Fund’s administrator or other agent, each Fund’s compliance with its investment and tax guidelines and other compliance policies.Each Fund will have the benefit of the investment analysis and research, the review of current economic conditions and trends and the consideration of long-range investment policy generally available to the Adviser’s investment advisory clients.In managing each Fund in accordance with the requirements set out in this Section 1, the Adviser will be entitled to receive and act upon advice of counsel for the Corporation or a Fund. (c)The Adviser will determine the securities and other instruments to be purchased, sold or entered into by each Fund and place orders with broker-dealers, foreign currency dealers, futures commission merchants or others pursuant to the Adviser’s determinations and all in accordance with each Fund’s policies as set out in the Prospectus and SAI of the Fund or as adopted by the Board of Directors and disclosed to the Adviser.The Adviser will determine what portion of each Fund's portfolio will be invested in securities and other assets and what portion, if any, should be held uninvested in cash or cash equivalents. (d)The Adviser will provide assistance to the Board of Directors in valuing the securities and other instruments held by each Fund, to the extent reasonably required by such valuation policies and procedures as may be adopted by each Fund. (e) The Adviser will maintain in accordance with applicable law all books and records required of investment advisers under the Advisers Act, and will make available to the Board of Directors such records upon request. (f) The Adviser also agrees to make available to the Board of Directors the following: (i) periodic reports on the investment performance of each Fund; (ii) additional reports and information related to the Adviser’s duties under this Agreement as the Board of Directors may reasonably request; and 2 (iii) to the extent held by the Adviser, all of each Fund's investment records and ledgers as are necessary to assist the Corporation in complying with the requirements of the Investment Company Act and other applicable laws To the extent required by law, the Adviser will furnish to regulatory authorities having the requisite authority any information or reports in connection with the services provided under this Agreement that may be requested. (g)The Adviser will also provide to each Fund’s administrator, custodian, fund accounting agent, shareholder service agents, transfer agents and other service providers, as required, and to the extent held by the Adviser, information relating to all transactions concerning the assets belonging to the Fund, in each case subject to compliance with applicable privacy standards. 2.Investment Management Fee. (a)For all services to be rendered, payments to be made and costs to be assumed by the Adviser as provided under this Agreement, the Corporation on behalf of each Fund will pay the Adviser in United States Dollars following the last day of each month the unpaid balance of a fee equal to the sum of all the daily management accruals from the previous month.The daily management accrual is calculated on a daily basis by multiplying a Fund’s prior day’s net assets by the fee rates set forth on Schedule II to this Agreement and dividing that product by the number of days in that year.The Adviser will be entitled to receive during any month such interim payments of its fee under this Section 2 as it will request, provided that no such payment will exceed 75 percent of the amount of its fee then accrued on the books of a Fund and unpaid. (b)The “average daily net assets” of each Fund will mean the average of the values placed on the Fund's net assets as of 4:00 p.m. (New York time) on each day on which the net asset value of the Fund is determined consistent with the provisions of Rule 22c-1 under the Investment Company Act or, if the Fund lawfully determines the value of its net assets as of some other time on each business day, as of such time.The value of the net assets of each Fund will always be determined pursuant to the applicable provisions of the Corporation’s Articles of Incorporation, as amended or supplemented from time-to-time (the “Articles”) and the Registration Statement.If the determination of net asset value for a Fund does not take place for any particular day, then for the purposes of this Section 2, the value of the net assets of the Fund as last determined will be deemed to be the value of its net assets as of 4:00 p.m. (New York time), or as of such other time as the value of the net assets of the Fund's portfolio may be lawfully determined on that day.If a Fund determines the value of the net assets of its portfolio more than once on any day, then the last such determination thereof on that day will be deemed to be the sole determination thereof on that day for the purposes of this Section 2. 3 (c)The Adviser may from time to time agree not to impose all or a portion of its fee otherwise payable under this Agreement and/or undertake to pay or reimburse a Fund for all or a portion of its expenses not otherwise required to be paid by or reimbursed by the Adviser.Unless otherwise agreed, any fee reduction or undertaking may be discontinued or modified by the Adviser at any time.For the month and year in which this Agreement becomes effective or terminates, there will be an appropriate pro ration of any fee based on the number of days that the Agreement is in effect during such month and year, respectively. (d)All rights to compensation under this Agreement for services performed as of the termination of this Agreement shall survive the termination. 3.Expenses. (a)Except as otherwise specifically provided in this Section 3 or as determined by the Board of Directors, to the extent permitted by applicable law, the Adviser will pay the compensation and expenses of all Directors, officers and executive employees of the Corporation (including a Fund's share of payroll taxes) who are affiliated persons of the Adviser, and the Adviser will make available, without expense to any Fund, the services of such of its directors, officers and employees as may duly be elected officers of the Corporation, subject to their individual consent to serve and to any limitations imposed by law.The Adviser will provide at its expense the services described in this Agreement. (b)The Adviser will not be required to pay any expenses of the Corporation or of a Fund other than those specifically allocated to it in this Section 3.In particular, but without limiting the generality of the foregoing, the Adviser will not be responsible, except to the extent of the reasonable compensation of such of the Corporation's Directors and officers as are directors, officers or employees of the Adviser whose services may be involved, for the following expenses of a Fund: fees payable to the Adviser; outside legal, accounting or auditing expenses including with respect to expenses related to negotiation, acquisition, or distribution of portfolio investments; maintenance of books and records which are maintained by the Corporation, a Fund's custodian or other agents of the Corporation; taxes and governmental fees; fees and expenses of a Fund's accounting agent, custodians, sub-custodians, depositories (for securities and/or commodities), transfer agents, dividend disbursing agents and registrars; payment for portfolio pricing or valuation services to pricing agents, accountants, bankers and other specialists, if any; brokerage commissions or other costs of acquiring or disposing of any portfolio securities or other instruments of a Fund; and litigation expenses and other extraordinary expenses not incurred in the ordinary course of a Fund’s business. (c)The Adviser will not be required to pay expenses of any activity which is primarily intended to result in sales of shares of a Fund (the “Shares”) if and to the extent that (i) such expenses are required to be borne by a principal underwriter that acts as the distributor of the Fund's Shares pursuant to an underwriting agreement that provides that 4 the underwriter will assume some or all of such expenses, or (ii) the Corporation on behalf of the Fund will have adopted a plan in conformity with Rule 12b-1 under the Investment Company Act providing that the Fund (or some other party) will assume some or all of such expenses.The Adviser will pay such sales expenses as are not required to be paid by the principal underwriter pursuant to the underwriting agreement or are not permitted to be paid by a Fund (or some other party) pursuant to such a plan. 4.Delegation of Investment Management Services.Subject to the prior approval of a majority of the members of the Board of Directors, including a majority of the Directors who are not “interested persons”, and, to the extent required by applicable law, by the shareholders of a Fund, the Adviser may, through a sub-advisory agreement or other arrangement, delegate to a sub-advisor any of the duties enumerated in this Agreement, including the management of all or a portion of the assets being managed.Subject to the prior approval of a majority of the members of the Board of Directors, including a majority of the Directors who are not “interested persons”, and, to the extent required by applicable law, by the shareholders of a Fund, the Adviser may adjust such duties, the portion of assets being managed, and the fees to be paid by the Adviser; provided, that in each case the Adviser will continue to oversee the services provided by such company or employees and any such delegation will not relieve the Adviser of any of its obligations under this Agreement. 5.Selection of Brokers and Affiliated Transactions. (a)Subject to the policies established by, and any direction from the Corporation’s Board of Directors, the Adviser will be responsible for selecting the brokers or dealers that will execute the purchases and sales for a Fund.Subject to the foregoing, it is understood that the Adviser will not be deemed to have acted unlawfully, or to have breached a fiduciary duty to the Corporation or be in breach of any obligation owing to the Corporation under this Agreement, or otherwise, solely by reason of its having directed a securities transaction on behalf of a series to a broker-dealer in compliance with the provisions of Section 28(e) of the Securities Exchange Act of 1934 or as otherwise permitted from time to time by a series’ Prospectus and SAI. (b)Subject to the policies established by, and any direction from, a Fund’s Board of Directors, the Adviser may direct any of its affiliates to execute portfolio transactions for a Fund on an agency basis.The commissions paid to the Adviser’s affiliates must be in accordance with Rule 17e-1 under the Investment Company Act. (c)The Adviser and any of its affiliates will not deal with a Corporation or any of its affiliates in any transaction in which the Adviser or any of its affiliates acts as a principal with respect to any part of a Fund order, except in compliance with the Investment Company Act, the rules and regulations under the Investment Company Act and any applicable SEC or SEC staff guidance or interpretation.If the Adviser or any of its affiliates is participating in an underwriting or selling group, a Fund may not buy securities from the group except in accordance with policies established by the Board of Directors in compliance with the Investment Company Act, the rules and regulations 5 under the Investment Company Act and any applicable SEC or SEC staff guidance or interpretation. (d)The Adviser will promptly communicate to a Fund’s administrator and to the officers and the Directors of a Corporation such information relating to portfolio transactions as they may reasonably request. 6.Limitation of Liability of Manager. (a)As an inducement to the Adviser undertaking to provide services to the Corporation and each Fund pursuant to this Agreement, the Corporation and each Fund agrees that the Adviser will not be liable under this Agreement for any error of judgment or mistake of law or for any loss suffered by the Corporation or a Fund in connection with the matters to which this Agreement relates, provided that nothing in this Agreement will be deemed to protect or purport to protect the Adviser against any liability to the Corporation, a Fund or its shareholders to which the Adviser would otherwise be subject by reason of willful misfeasance, bad faith or gross negligence in the performance of its duties, or by reason of its reckless disregard of its obligations and duties under this Agreement. (b)The rights of exculpation provided under this Section 6 are not to be construed so as to provide for exculpation of any person described in this Section for any liability (including liability under U.S. federal securities laws that, under certain circumstances, impose liability even on persons that act in good faith) to the extent (but only to the extent) that exculpation would be in violation of applicable law, but will be construed so as to effectuate the applicable provisions of this Section 6 to the maximum extent permitted by applicable law. 7.Term and Termination. (a)This Agreement will remain in force with respect to each party until the respective initial termination date listed on Schedule I and will continue in force from year to year thereafter, but only so long as such continuance is specifically approved at least annually by: (i) by the vote of a majority of the Directors who are not parties to this Agreement or “interested persons” of any party to this Agreement, cast in person at a meeting called for the purpose of voting on such approval; and (ii) by the vote of a majority of the Directors of the Corporation, or by the vote of a majority of the outstanding voting securities of the respective Fund.The requirement that continuance of this Agreement be “specifically approved at least annually” will be construed in a manner consistent with the Investment Company Act, the rules and regulations under the Investment Company Act and any applicable SEC or SEC staff guidance or interpretation. (b)This Agreement may be terminated with respect to a Fund at any time, without the payment of any penalty, by the vote of a majority of the outstanding voting securities of the Fund or by the Corporation's Board of Directors on 60 days' written 6 notice to the Adviser, or by the Adviser on 60 days' written notice to the Corporation.This Agreement will terminate automatically in the event of its assignment (as defined under the Investment Company Act). 8.Amendment.No provision of this Agreement may be changed, waived, discharged, or terminated orally, but only by an instrument in writing signed by the party against whom enforcement of the change, waiver, discharge, or termination is sought, and no amendment of this Agreement will be effective until approved in a manner consistent with the Investment Company Act, rules and regulations under the Investment Company Act and any applicable SEC or SEC staff guidance or interpretation. 9.Services Not Exclusive.The Adviser’s services to the Corporation and each Fund pursuant to this Agreement are not exclusive and it is understood that the Adviser may render investment advice, management and services to other persons (including other investment companies) and to engage in other activities, so long as its services under this Agreement are not impaired by such other activities.It is understood and agreed that officers or directors of the Adviser may serve as officers or Directors of the Corporation, and that officers or Directors of the Corporation may serve as officers or directors of the Adviser to the extent permitted by law; and that the officers and directors of the Adviser are not prohibited from engaging in any other business activity or from rendering services to any other person, or from serving as partners, officers, trustees or directors of any other firm, trust or corporation, including other investment companies.Whenever a Fund and one or more other accounts or investment companies advised by the Adviser have available funds for investment, investments suitable and appropriate for each will be allocated in accordance with procedures believed by the Adviser to be equitable to each entity over time.Similarly, opportunities to sell securities will be allocated in a manner believed by the Adviser to be equitable to each entity over time.The Corporation and each Fund recognize that in some cases this procedure may adversely affect the size of the position that may be acquired or disposed of for a Fund. 10.Avoidance of Inconsistent Position.In connection with purchases or sales of portfolio securities and other investments for the account of a Fund, neither the Adviser nor any of its directors, officers, or employees will act as a principal or agent or receive any commission, except in accordance with applicable law and policies and procedures adopted by the Board of Directors.The Adviser or its agent will arrange for the placing of all orders for the purchase and sale of portfolio securities and other investments for a Fund's account with brokers or dealers selected by it in accordance with Fund policies as expressed in the Registration Statement.If any occasion should arise in which the Adviser gives any advice to its clients concerning the Shares of a Fund, it will act solely as investment counsel for such clients and not in any way on behalf of the Fund. 11.Additional Series.In the event the Corporation establishes one or more Funds after the effective date of this Agreement, such Funds will become Funds under this Agreement upon approval of this Agreement by the Board of Directors with respect to the Funds and the execution of an amended Schedule I reflecting the Funds. 7 12.Delivery of Documents.Copies of the Registration Statement and each Fund’s Prospectus and SAI have been furnished to the Adviser by the Corporation.The Corporation has also furnished the Adviser with copies properly certified or authenticated of each of the following additional documents related to the Corporation and each Fund: (i) The Articles dated February 21, 1991, as amended or supplemented to date, together with all filed certificates regarding the establishment and designation of a series of Shares of the Corporation, to the extent applicable. (ii) By-Laws of the Corporation as in effect on the date hereof. (iii) Resolutions of the Directors of the Corporation approving the form of this Agreement. The Corporation will promptly furnish the Adviser from time to time with copies, properly certified or authenticated, of all amendments of or supplements, if any, to the foregoing, including the Prospectus, the SAI and the Registration Statement. 13.Miscellaneous. (a) The captions in this Agreement are included for convenience of reference only and in no way define or limit any of the provisions hereof or otherwise affect their construction or effect.This Agreement may be executed simultaneously in two or more counterparts, each of which will be deemed an original, but all of which together will constitute one and the same instrument. (b) Any question of interpretation of any term or provision of this Agreement having a counterpart in or otherwise derived from a term or provision of the Investment Company Act will be resolved by reference to such term or provision of the Investment Company Act and to interpretations thereof, if any, by the United States Courts or in the absence of any controlling decision of any such court, by rules, regulations or orders of the SEC issued pursuant to the Investment Company Act.In addition, where the effect of a requirement of the Investment Company Act reflected in any provision of this Agreement is modified or interpreted by any applicable order or orders of the SEC or any rules or regulations adopted by, or interpretative releases of, the SEC thereunder, such provision will be deemed to incorporate the effect of such order, rule, regulation or interpretative release. (c) This Agreement will be construed in accordance with the laws of the State of Maryland without regard to choice of law or conflicts of law principles thereof, provided that nothing in this Agreement will be construed in a manner inconsistent with the Investment Company Act, or in a manner which would cause a Fund to fail to comply with the requirements of Subchapter M of the Code. 8 (d)This Agreement constitutes the entire agreement between the parties concerning the subject matter, and supersedes any and all prior understandings. (e)If any provision, term or part of this Agreement is deemed to be void, unenforceable, or invalid for any reason by a court decision, statute, rule, or otherwise, the remaining provisions of this Agreement will remain in full force and effect as if such invalid provision, term or part was not a part of this Agreement. (f) This Agreement will supersede all prior investment advisory or management agreements entered into between the Adviser and the Corporation on behalf of a Fund. [The rest of this page is intentionally blank] 9 IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of the day and year first written above. DWS INTERNATIONAL FUND, INC. By: /s/John Millette Name: John Millette Title: Vice President & Secretary DWS INTERNATIONAL FUND, INC., on behalf of the Funds set out on Schedule I By: /s/John Millette Name: John Millette Title: Vice President & Secretary DEUTSCHE INVESTMENT MANAGEMENT AMERICAS INC. By: /s/Alban Miranda Name: Alban Miranda Title: Chief Operating Officer DEUTSCHE INVESTMENT MANAGEMENT AMERICAS INC. By: /s/Caroline Pearson Name: Caroline Pearson Title: Managing Director 10 SCHEDULE I FUNDS Fund Effective Date of this Agreement Expiration Date of Initial Term of the Agreement DWS Diversified International Equity Fund February 1, 2011 September 30, 2011 DWS Dreman International Value Fund (f\k\a DWS International Value Opportunities Fund) July 3, 2006 September 30, 2006 DWS Emerging Markets Equity Fund July 1, 2006 September 30, 2006 DWS International Fund June 1, 2006 September 30, 2006 DWS Latin America Equity Fund June 1, 2006, as amended October 1, 2010 September 30, 2006 DWS World Dividend Fund (f\k\a DWS Europe Equity Fund) June 1, 2006 September 30, 2006 [The rest of this page is intentionally blank] 11 IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of the day and year first written above. DWS INTERNATIONAL FUND, INC. By: /s/John Millette Name: John Millette Title: Vice President & Secretary DWS INTERNATIONAL FUND, INC., on behalf of the Funds set out on Schedule I By: /s/John Millette Name: John Millette Title: Vice President & Secretary DEUTSCHE INVESTMENT MANAGEMENT AMERICAS INC. By: /s/Alban Miranda Name: Alban Miranda Title: Chief Operating Officer DEUTSCHE INVESTMENT MANAGEMENT AMERICAS INC. By: /s/Caroline Pearson Name: Caroline Pearson Title: Managing Director Dated:February 1, 2011 12 SCHEDULE II INVESTMENT MANAGEMENT FEE RATES (as a percentage of net assets) Fund Investment Management Fee Rate DWS Diversified International Equity Fund First $1.5 billion 0.700% Next $1.75 billion 0.685% Next $1.75 billion 0.670% Thereafter 0.655% DWS Dreman International Value Fund (f\k\a DWS International Value Opportunities Fund) First $500 million 0.800% Next $500 million 0.780% Next $1.0 billion 0.760% Thereafter 0.740% DWS Emerging Markets Equity Fund First $250 million 1.015% Next $500 million 0.990% Thereafter 0.965% DWS International Fund First $2.5 billion 0.565% Next $2.5 billion 0.545% Next $5 billion 0.525% Next $5 billion 0.515% Thereafter 0.465% DWS Latin America Equity Fund First $400 million 1.165% Next $400 million 1.065% Thereafter 0.965% DWS World Dividend Fund (f\k\a DWS Europe Equity Fund) First $250 million 0.665% Next $750 million 0.635% Next $1.5 billion 0.615% Next $2.5 billion 0.595% Next $2.5 billion 0.565% Next $2.5 billion 0.555% Next $2.5 billion 0.545% Thereafter 0.535% 13
